Title: From Thomas Jefferson to Albert Gallatin, 29 November 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th: Jefferson to mr Gallatin. 
                     
                     Nov. 29. 08.
                  
                  1. Schooner Concord in which John Bell has an agency. the detention is confirmed for that cause
                  2. Sloop Rising Sun; unless she has a Governor’s certificate, or can bring herself within the rule of ⅛th. she should be detained.
                  3. Brig Ann-Maria and passengers, who pray to change their destination from the islands now blockaded to St. Lucia or Dominica in possession of the English. this being the only case remaining on our hands, I wish they were gone. I think the change of destination may be permitted on condition of departure within so many days as the Collector shall allow them to get ready; & if not gone by that time, their permission to stand revoked.
                  4. the petitions of Hinsch, of Rhinelander & others and of Tuckerman must be refused under the general determination to give no more new permits for the transporation of persons.
                  5. mr Gray’s is equally inadmissable, the time being long past after which it was made known, that no other permissions to go for property would be given.
                  6. Abbot’s application, which I send you, must be refused of course.
                  7. Saxton’s manufacture is valuable, and worthy of sacrifices to retain it. perhaps we may get him to St. Augustine, with his utensils, by some of our coasting vessels.
                  8. on the subject of the numerous vessels preparing to depart with their cargoes, perhaps it would be best for you to confer with the Secy. of the Navy who will arrange his force as you would wish; to get your additional revenue cutters, & the amendments to the embargo laws as quickly through Congress as possible. mr Smith says he cannot equip more vessels without more men. but those equipped may be stationed wherever it is best.
               